Under the United States revenue laws, no spirituous liquors can go out of the hands of the manufacturer into the hands of a purchaser for use or sale without being stamped with the United States revenue stamp. By the revenue law of 1877 for this State, a dealer in spirituous liquors is taxed upon the amount of his purchases. The plaintiff, a merchant in Goldsboro, North Carolina, purchased spirituous liquors in the State of Ohio of the manufacturer and brought them to Goldsboro, and proposed to give in his purchases of the spirituous liquors for taxation at what they cost him, less the cost of the United States revenue stamps; whereas the defendant insisted that he (117) should give in what they cost, including the stamps. The plaintiff insisted that he purchased the liquor unstamped, and then purchased the stamps and put them on it, and that United States stamps cannot be taxed by the State, and therefore he can be taxed only on his purchase of the liquor before it was stamped.
The plaintiff's mistake is in supposing that he "purchased" the liquorbefore it was stamped. The manufacturer could not sell and deliver, and the plaintiff could not buy and receive, the liquor until after it was stamped. They may have agreed to sell and buy, but the transaction was not complete until there was a sale and delivery. The liquor was not marketable until stamped; and whether the plaintiff or the manufacturer paid for the stamps was a matter of arrangement between them, for convenience, it may be, or for an experiment with the taxing powers. The thing purchased was the thing delivered; and the amount of the purchase was its cost as delivered. Whether the cost of transportation from the place of its manufacture to the plaintiff's place of business is not also a part of the purchase is not made a point in the record, and we express no opinion.
It is insisted by plaintiff that a United States stamp upon an article is a license to sell, and the State cannot trammel the traffic. Let us see in what sense that is true: Suppose there had been no tax on liquor, could not the manufacturer have sold it? Certainly. There having been a tax on it, and the tax having been paid, could he not have sold it just as if there had been no tax? Of course. Then in what sense is the stamp a license except as it removes a lien? But if it were otherwise, still this is not a tax on sales, but on purchases. The United States can tax every article of property just as it taxes liquor; and if that were a license to sell which the State could not trammel by taxing the (118) same articles, or sales, or purchase of them, then the State could collect no taxes at all.
It is insisted that if the State can tax stamped articles, or the sale and purchase of such, then it may tax them so high as to destroy them and prevent the United States tax altogether. But that would be *Page 79 
suicidal; for the United States can tax everything, and the State cannot destroy everything without destroying itself. The State cannot tax United States bonds or the salaries of its officers, or any of its means for carrying on its government; but that does not mean that the State may not raise revenue out of the property, income, trade, and occupation of its own citizens, although the same articles may be taxed by the United States. Suppose the United States lay a tax of $10 on every horse; and forbid the sale until the tax be paid and the horse branded; I have two horses, each worth $90; I pay the tax on one and he is branded; he is then worth $100 in the market; when I list them for State taxes, must I not give in one at $90 and the other at $100? and if I sell the one which is branded, and the dealer have to list his purchases, must he not list the purchase at $100? and that, although he paid the United States tax for me, to enable me to sell, and him to buy? Property is always taxed at its improved value, if it is improved, and by whatsoever means improved.
Injunction refused, action dismissed, and judgment here that the defendant recover his costs.
PER CURIAM.                                    Action dismissed.
(119)